Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mezhibovsky et al. (US 2011/0202797).
1. A method of operating a device, the device having a networking subsystem, a power subsystem, and an application subsystem, the method comprising: 
running an application on the application subsystem, wherein the application uses networking functionality provided by the networking subsystem; Mezhibovsky [0039]
the networking subsystem determining that a condition for triggering a reset of the networking subsystem has been met; Mezhibovsky [0086], exception detected by communication software components 507 and sends a message to system error handler 502
the networking subsystem sending a request to the power subsystem requesting a reset of the networking subsystem; system error handler 502 sends a reset signal 512, Mezhibovsky [0089]
in response to the request, the power subsystem resetting the networking subsystem, thereby causing the networking subsystem to reinitialise; and Mezhibovsky [0089], to reset only the communication subsystem 104, the error handler 502 sends a reset signal 512
the application subsystem monitoring messages received from the networking subsystem to determine whether a threshold number of resets has been reached; and, in response to determining that the threshold has been reached, the application subsystem requesting a more extensive reset.  Mezhibovsky [0099], if the number of hard resets is in excess of a hard reset threshold, then the error handler 500 may overwrite the corrupt software in RAM 106.

3. The method as claimed in claim 1, wherein at least one of the steps of: determining that a condition for triggering a reset of the networking subsystem has been met; and sending a request to the power subsystem requesting a reset of the networking subsystem, is carried out by hardware of the networking subsystem.  Mezhibovsky [0086]
4. The method as claimed in claim 1, wherein the networking subsystem is selectively reset.  Mezhibovsky [0089]
5. The method as claimed in claim 1, wherein the condition for triggering a reset that is determined to have been met is one of a plurality of predetermined conditions.  Mezhibovsky [0094]
6. The method as claimed in claim 5, wherein the plurality of predetermined conditions for triggering a reset of the network domain comprises two or more conditions selected from the group consisting of: 
a watchdog counter timing out; Mezhibovsky [0094]
detection of a security violation; 
detection of a processor malfunction or lockup; and 
a software program being reset.  
7. The method as claimed in claim 5, wherein each condition of the plurality of predetermined conditions is provided as an input to a logical OR function such that the logical OR function is satisfied 
8. The method as claimed in claim 1, wherein prior to the reset of the network subsystem, the networking subsystem sends a message to the application subsystem to notify the application subsystem that the networking subsystem will be reset.  Mezhibovsky [0094], messages 514
9. The method as claimed in claim 1, wherein the networking subsystem sends a message after the reset to notify the application subsystem that the reset of the networking subsystem has been completed.  Mezhibovsky [0094], messages 514
10. The method as claimed in claim 1, wherein the device is a system-on-chip device.  Mezhibovsky [0025], system-on-chip device is processor
11. The method as claimed in claim 1, wherein the device uses the networking subsystem to communicate over a wireless network connection.  Mezhibovsky [0030]
	Claims 12-22 are rejected for substantially the same reasons as claims 1-11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445